Case 1:21-cr-20128-JEM Document 10 Entered on FLSD Docket 03/10/2021 Page 1 of JA
                                                                               4


                                                                                             Mar 9, 2021


                             UN ITED STATES DISTR ICT C O URT
                             SO U TH ERN DISTRIC T O F FLO RIDA
            21-20128-CR-MARTINEZ/BECERRA
                            CA SE NO .
                                         18U.S.C.j922(g)(1)
                                         18U.S.C.j9244d)
   UN ITED STA TES O F A M ER ICA

   VS.

   EDW IN W HITEH EAD,JR .,

                  Defendant.              /


                                          INDICTM ENT

          The Grand Jury chargesthat:

          O n oraboutFebruary 3,202 l,in M iam i-Dade County,in the Southern DistrictofFlorida,

   and elsewhere,the Defendant,

                                   ED W IN W H ITEH EA D,JR.,

   know ingly possessed a firearm and am m unition in and affecting interstate com m erce,know ing

   thathe had previously been convicted ofa crim e punishable by im prisonm entfora term exceeding

   oneyear,in violationofTitle 18,United StatesCode,Sections922(g)(1)and 924(a)(2).
                                 FO RFEITU RE A LLEG ATIO NS

                 The allegationsofthis lndictm entare hereby re-alleged and by this reference fully

   incorporated herein forthe purpose ofalleging forfeittlreto the United StatesofAm ericaofcertain

   property in w hich the Defendant,EDW IN W H ITEH EAD,JR .,has an interest.

                 Upon conviction ofaviolationofTitle l8,United StatesCode,Section 922(g)(1),
   orany othercrim inallaw ofthe United States,as alleged in this lndictm ent,the Defendantshall

   forfeitto the United Statesany firearm and am m unition involved in orused in the com m ission of
Case 1:21-cr-20128-JEM Document 10 Entered on FLSD Docket 03/10/2021 Page 2 of 4




   such offense,pursuantto Title 18, United StatesCode, Section924(d)(l). Thepropert
                                                                                   y,whichis
   subjecttoforfeiture,includes,butisnotlimitedto:
              a. One(1)Smith& W essonpistol,model469,9MM bearingserialnumberTAV5134,            '

                 and

             b. Eleven(11)roundsofammunition.
          Allpursuantto Title l8, United States Code, Section 924(d)(l),and the proceduresset

   forth atTitle 21, United StatesCode,Section 853, asincorporated by Title 28, United StatesCode,

   Section 2461(c).
                                              A TRUE BIL




                                             FO REPERSON



                               '
                                   z-:
   A IA A FAJARDO O RSHAN
   UN ITED STATES ATTORN EY

                           *



  LA UR N A .A S IGA RRA GA
  A SSISTAN T UN ITED STATES ATTO RN EY
  Case 1:21-cr-20128-JEM Document 10 Entered on FLSD Docket 03/10/2021 Page 3 of 4
                                           UNITED STATES DISTRICT COURT
                                           SOUTHERN DISTRICT OF FLORIDA

UNITED STATES OF AMERICA                                     CASE NO._ _ _ _
                                                                           ____                ________
  v.
                                                             CERTIFICATE OF TRIAL ATTORNEY*
EDWIN WHITEHEAD, JR.,
                                                             Superseding Case Information:
                        Defendant

Court Division: (Select One)                                 New defendant(s)            Yes      No
 ✓     Miami                 Key West                        Number of new defendants
       FTL                   WPB        FTP                  Total number of counts

         I.      I have carefully considered the allegations of the indictment, the number of defendants, the number of
                 probable witnesses and the legal complexities of the Indictment/Information attached hereto.
        2.       I am aware that the information supplied on this statement will be relied upon by the Judges of this
                 Court in setting their calendars and scheduling criminal trials under the mandate of the Speedy Trial
                 Act, Title 28 U.S.C. Section 3161.
        3.       Interpreter:    (Yes or No)        No
                 List language and/or dialect
        4.       This case will take _1=.l_ days for the parties to try.
        5.       Please check appropriate category and type of offense listed below:

                 (Check only one)                                     (Check only one)


        I        0to 5 days                    ✓                      Petty
        II       6tol0days                                            Minor
        III      11 to 20days                                         Misdem.
        IV       21 to 60days                                         Felony             ✓
        V        61 days and over
        6.       Has this case previously been filed in this District Court? _    (Yes or No) No
         If yes: Judge                                     Case No. ------ --------  -
         (Attach copy of dispositive order)
                                                                             Yes
         Has a complaint been filed in this matter?        (Yes or No)      _ _ __
         If yes: Magistrate Case No.                        2 l -mi-02319-Louis
         Related miscellaneous numbers:
         Defendant(s) in federal custody as of              02/24/2021
         Defendant(s) in state custody as of
         Rule 20 from the District of
          ls this a potential death penalty case? (Yes or No)              No

         7.       Does this case originate from a matter pending in the Central Region of the U.S. Attorney's Office
                  prior to August 9, 2013 (Mag. Judge Alicia 0. Valle)?           Yes              No 1

        8.        Does this case originate from a matter pending in the Northern Region of the U.S. Attorney's Office
                  prior to August 8, 2014 (Mag. Judge Shaniek Maynard)?           Yes             No 1

         9.       Does this case originate from a matter pending in the Central Region of the U.S. Attorney's Office
                  prior to October 3,2019 (Mag. Judge Jared Strauss)?              Yes             No 1


                                                                      LAU���
                                                                      ASSISTANT UNITED STATES ATTORNEY

  *Penalty Sheet(s) attached                                                                                 REV 6 512020
Case 1:21-cr-20128-JEM Document 10 Entered on FLSD Docket 03/10/2021 Page 4 of 4




                            UN ITED STATES DISTRICT CO U RT
                            SOU TH ER N DISTR ICT OF FLO R IDA

                                      PENALTY SH EET

   D efendant'sNam e: ED W IN W H ITEH EAD , JR .

   C ase No:

   Count#:l

   Possession ofa Firearm and Am m unition by a Convicted Felon

   Title l8,United StatesCode, Section922(g)(1)

   *M ax.Penalty:Ten(10)Ycarsoflm prisonment
   WRefersonly to possible term ofincarceration, does notinclude possible fines,restitution,
         specialassessm ents,parole term s,or forfeituresthatm ay be applicable.
